           Case 1:20-cv-08679-VSB Document 41 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            3/23/2021
KARIM GOLDING,                                            :
                                        Plaintiff,        :
                                                          :
                      -against-                           :         20-CV-8679 (VSB)
                                                          :
DHS/ICE, et al.,                                          :             ORDER
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 22, 2021, Defendants filed a motion to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Doc. 38.) Under Federal Rule of Civil Procedure

15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the

complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by April 12, 2021. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by April 21, 2021. Defendants’ reply, if any, shall be

served by May 5, 2021. At the time any reply is served, the moving party shall supply Chambers

with two courtesy copies of all motion papers pursuant to my Individual Rules.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail a copy of this Order to

pro se Plaintiff.
        Case 1:20-cv-08679-VSB Document 41 Filed 03/23/21 Page 2 of 2




SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
